Citation Nr: 1008856	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a waiver of overpayment of nonservice-
connected death pension benefits in the amount of $8,188.00, 
to include the question of whether the overpayment was 
properly created.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to August 
1945.  The Veteran died in September 1991, and the Veteran's 
widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision of the Committee on 
Waivers and Compensation (Committee) at the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the July 2007 decision, the 
Committee denied the appellant's request for a waiver of 
recovery of an overpayment of VA nonservice-connected death 
pension benefits in the calculated amount of $8,188.00, 
finding that collection of the overpayment indebtedness would 
not be against the principles of equity and good conscience.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in June 2008, the appellant 
indicated that she wanted to have a Board hearing at the 
local RO.  However, upon review of the record, there is no 
indication that the appellant has been scheduled for a travel 
board hearing.  Considerations of due process mandate that 
the Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for the 
requested hearing.  Therefore, a remand is required for the 
scheduling of a Travel Board hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2009).
In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

Schedule the appellant for a Travel Board 
hearing at the RO in Manila, the Republic 
of the Philippines.  The appellant should 
be notified of the date and time of the 
hearing.  She should also be informed of 
her right to have a videoconference 
hearing as an alternative.    

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


